         Case 5:18-cv-00767-BLF Document 262 Filed 07/14/21 Page 1 of 3


 1 MICHAEL A. SHERMAN (SBN 94783)
     masherman@stubbsalderton.com
 2 JEFFREY F. GERSH (SBN 87124)
     jgersh@stubbsalderton.com
 3 WESLEY W. MONROE (SBN 149211)
     wmonroe@stubbsalderton.com
 4 STUBBS ALDERTON & MARKILES, LLP
   15260 Ventura Boulevard, 20TH Floor
 5 Sherman Oaks, CA 91403
   Telephone:   (818) 444-4500
 6 Facsimile:   (818) 444-4520

 7 Attorneys for PERSONALWEB
     TECHNOLOGIES, LLC
 8
 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12    IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
13
                                                  Case No.: 5:18-cv-00767-BLF
14    AMAZON.COM, INC. and AMAZON WEB             Case No.: 5:18-cv-05619-BLF
      SERVICES, INC.,
15                    Plaintiffs,                 NOTICE OF WITHDRAWAL OF
                                                  COUNSEL
16    v.

17    PERSONALWEB TECHNOLOGIES, LLC
      and LEVEL 3 COMMUNICATIONS, LLC,
18
                      Defendants.
19
20    PERSONALWEB TECHNOLOGIES, LLC
      and LEVEL 3 COMMUNICATIONS, LLC,
21                   Counterclaimants,
22    v.

23    AMAZON.COM, INC. and AMAZON WEB
      SERVICES, INC.,
24                    Counterdefendants.
25
26    PERSONALWEB TECHNOLOGIES, LLC, a
      Texas limited liability company, and
27    LEVEL 3 COMMUNICATIONS, LLC, a
      Delaware limited liability company
28                        Plaintiffs,


     NOTICE OF WITHDRAWAL OF COUNSEL                            CASE NO: 5:18-MD-02834-BLF
                                                                CASE NO: 5:18-CV-00767-BLF
                                                                CASE NO: 5:18-CV-05619-BLF
          Case 5:18-cv-00767-BLF Document 262 Filed 07/14/21 Page 2 of 3


 1   v.

 2   TWITCH INTERACTIVE, INC. a Delaware
     corporation,
 3                Defendant.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF WITHDRAWAL OF COUNSEL                       CASE NO: 5:18-MD-02834-BLF
                                                           CASE NO: 5:18-CV-00767-BLF
                                                           CASE NO: 5:18-CV-05619-BLF
          Case 5:18-cv-00767-BLF Document 262 Filed 07/14/21 Page 3 of 3


 1          PLEASE TAKE NOTICE that Viviana Boero Hedrick is no longer affiliated with the law

 2 firm of Stubbs Alderton & Markiles, LLP (“SAM”), counsel of record for Plaintiff-Appellant
 3 PersonalWeb Technologies, LLC (“PersonalWeb”). PersonalWeb continues to be represented by
 4 other counsel of record as listed on the docket for this matter, including its principal counsel, Michael
 5 A. Sherman of SAM.
 6
 7
     Dated: July 14, 2021                         STUBBS ALDERTON & MARKILES, LLP
 8
 9                                                By: /s/ Michael A. Sherman
                                                      Michael A. Sherman
10                                                    Jeffrey F. Gersh
                                                      Wesley W. Monroe
11                                                    Attorneys for PERSONALWEB
                                                      TECHNOLOGIES, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       1
     NOTICE OF WITHDRAWAL OF COUNSEL                                      CASE NO: 5:18-MD-02834-BLF
                                                                          CASE NO: 5:18-CV-00767-BLF
                                                                          CASE NO: 5:18-CV-05619-BLF
